Citation Nr: 0527825	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  94-36 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to February 
1994.

This case before the Board of Veterans' Appeals (Board) on 
appeal of a June 1994 rating decision rendered by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

When this case was most recently before the Board in 
September 2003, it was remanded to the Appeals Management 
Center (AMC) for additional development.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Throughout the initial evaluation period, the veteran's 
degenerative changes of the right knee have been manifested 
by pain and limitation of flexion, but flexion is not limited 
to less than 45 degrees; neither locking, instability, 
subluxation nor limitation of extension of the right knee is 
present.  

2.  Throughout the initial evaluation period, the veteran's 
degenerative changes of the left knee have been manifested by 
pain and limitation of flexion but flexion is not limited to 
less than 45 degrees; neither locking, instability, 
subluxation nor limitation of extension of the left knee is 
present.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the veteran's right knee disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5260, 5261 (2005).  

2.  The criteria for an initial rating in excess of 10 
percent for the veteran's left knee disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5260, 5261 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
regulations implementing the VCAA [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2005)] provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

The Board notes that through the statement of the case, 
supplemental statement of the case, and various letters from 
the RO and the AMC to the veteran, including letters dated in 
June 2002 and May 2004, the veteran has been informed of the 
evidence and information necessary to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and the evidence 
that he should submit.  In addition, he was specifically 
requested to submit all pertinent evidence in his possession.  

The veteran's service medical records and all available VA 
medical evidence referenced by the veteran have been 
obtained, and the veteran has been afforded VA examinations 
in order to ascertain the severity of his service-connected 
disabilities.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either of the claims.  The Board is also unaware 
of any such outstanding evidence.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claims were initially 
adjudicated long before the enactment of the VCAA in November 
2000.  Following the provision of the required notice and 
completion of all indicated development, the RO readjudicated 
the veteran's claims in February 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on either of the claims would have been different had 
complete VCAA notice been provided prior to the initial 
adjudication of the claims.  Therefore, the Board is 
satisfied that VA properly processed the claims following the 
provision of the required notice and that any procedural 
errors in the development and consideration of the claims by 
the RO and the AMC were insignificant and non prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Evidentiary Background

At a VA compensation and pension examination in April 1994, 
the veteran reported stiffness in his knees with cold 
weather.  Examination of his knees was essentially within 
normal limits with no subluxation or lateral instability and 
range of motion from 0 to 140 degrees, bilaterally.  X-rays 
revealed degenerative changes, and a diagnosis of 
degenerative arthritis, knees, slightly disabling, was 
rendered.

Subsequent VA outpatient treatment records show complaints of 
pain in various joints including the knees.  

The veteran reported intermittent swelling in both knees 
during a VA examination in May 1997 but denied any redness of 
his knees.  Physical examination revealed mild tenderness 
over the medial aspect of the left knee.  There was moderate 
crepitus with flexion and extension of the knees; however, 
the knees were not swollen.  There were no evidence of 
deformity of either knee and no subluxation or lateral 
instability.  Likewise, there was no nonunion with loose 
motion or malunion of either knee.  Range of motion of the 
right knee was from -5 degrees of extension to 90 degrees of 
flexion.  Range of motion of the left knee was from -10 
degrees of extension to 90 degrees of flexion.  X-rays of his 
knees at that time were interpreted as normal. 

During subsequent VA examination in August 1997, there was no 
evidence of any muscular atrophy or damage to the veteran's 
tendons.  His strength was symmetrical and 5+ in the lower 
extremities.  The examiner noted no evidence of decreased 
range of motion with range of motion of both knees from 0 
degrees of extension to 140 degrees of flexion with no 
evidence of pain during range of motion exercises or 
palpation of the knees.  X-rays revealed no acute fracture or 
significant degenerative changes of either knee and no joint 
effusion was identified.  There was no erythema, crepitus, or 
instability.  Similarly, there was no evidence of loose 
motion or malunion of either knee. 

The veteran was noted to limp slightly favoring the right 
lower extremity, particularly after being on his feet for any 
prolonged period.  He was able to walk on his tiptoes and 
heels, but was unable to squat or duck waddle due primarily 
to right knee problems.  When standing, he had normal 
alignment of both lower extremities.  Neither knee showed any 
swelling, tenderness, or deformity.  The ligaments were 
stable.  

The veteran reported considerable pain after the end of a 
workday and that he had missed approximately five to six days 
per year due to knee problems.  He avoided climbing stairs.  
The examiner stated that there was no evidence of 
incoordination, weakened movement, or excessive fatigability.  
It was probable, based on the veteran's history, that there 
would be additional limits on functional ability on repeated 
use of the legs or during flare-ups with inclement weather.  
However, the examiner acknowledged that it was impossible to 
substantiate that assumption at the time of the examination.  

Subsequent VA medical records show complaints of joint pain 
with X-ray findings of degenerative changes of the knees.  

The report of a VA examination in May 2004 indicates that the 
veteran did not use any brace or support for his knee 
problems.  He had worked on a regular basis as a custodian 
for the post office with approximately 10 days of lost work 
due to knee problems during the past year.  He reported that 
his right knee would occasionally buckle or give out; 
however, he had not actually fallen to the ground.  He denied 
locking of either knee, but did report intermittent 
stiffness.  The examiner noted that the veteran walked from 
the waiting room to the examination without apparent 
difficulty.  He was able to walk on his tiptoes and heels 
with complaints of ankle pain.  However, he was unable to 
squat or duck walk due to reported bilateral knee pain.  
Physical examination of his knees revealed no tenderness and 
no evidence of instability or subluxation.  Both knees showed 
normal range of motion with flexion to 140 degrees and 
extension to 0 degrees with pain at maximum flexion.  The 
examiner noted that there was no evidence of incoordination, 
weakened movement, or excessive fatigability.  While the 
veteran reported periodic flare-ups, they did not render him 
unable to work and he had been able to work on a relatively 
full-time basis for the past nine years.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Removal of the semilunar cartilage, if symptomatic, 
will be rated 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

Malunion of the femur warrants a 10 percent evaluation if 
there is slight knee or hip disability, a 20 percent 
evaluation if there is moderate knee or hip disability, or a 
30 percent evaluation if there is marked knee or hip 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  


Analysis 

While the veteran has complained of occasional buckling of 
the right knee, the objective medical evidence is negative 
for any lateral instability or subluxation of either knee.  
In this regard, the Board notes that VA examinations in April 
1994, May 1997, August 1997, and May 2004 showed no laxity or 
instability.  Similarly, there is no evidence of dislocated 
semilunar cartilage.  Accordingly, neither knee disability 
warrants a 20 percent rating under Diagnostic Code 5258 or a 
separate compensable evaluation under Diagnostic Code 5257.

Although limitation of extension of both knees was noted on 
the VA examination in May 1997, the X-ray study at that time 
was negative for degenerative changes of either knee and no 
other disorder accounting for the reported limitation of 
extension was noted.  Moreover, all subsequent examinations 
of the veteran's knees disclosed no limitation of extension.  
Therefore, the Board concludes that the preponderance of the 
evidence demonstrates that the veteran has no limitation of 
extension of either knee.  

The medical evidence shows that flexion of the veteran's 
knees was limited to 90 degrees in May 1997.  The subsequent 
examinations in April 1994, August 1997, and May 2004 
disclosed flexion to 140 degrees.  During examination in 
August 1997 the veteran was observed to have pain-free 
motion.  While pain was noted in May 2004, the pain occurred 
at the extremes of flexion, bilaterally.  The August 1997 and 
May 2004 examination reports note that , despite complaints 
of pain, there was no incoordination, weakened movement, or 
excessive fatigability.  While additional limits of 
functional ability would be manifested during flare-ups and 
repetition, the examiners were unable to speculate on the 
amount of increased functional limitation.  Despite being 
unable to squat or duck walk due to knee pain, the veteran 
was observed to walk from the waiting room to the examination 
room without apparent difficulty in May 2004.  Also, he was 
able to walk on his tiptoes and heels without complaints of 
knee pain.  Despite the veteran's complaints of pain and 
flare-ups, his flare-ups did not render him unable to work 
and he had maintained employment for over nine years as a 
custodian for the post office missing between 5 and 10 days a 
year for knee problems.  Thus, even when all pertinent 
disability factors are considered, it is clear that the 
limitation of flexion of either knee does not more nearly 
approximate the limitation to 30 degrees required for a 
higher evaluation than the limitation to 45 degrees 
contemplated by the assigned evaluations.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the either the 
knee.  In addition, the doctrine of reasonable doubt is also 
inapplicable to these claims because the preponderance of the 
evidence is against the claims.


	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 10 percent for a right knee 
disability is denied.

An initial rating in excess of 10 percent for a left knee 
disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


